Citation Nr: 1141605	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  07-28 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for necrotizing gingivitis.

2.  Entitlement to service connection for PPD converter status/TB exposure.

3.  Entitlement to service connection for anal fissure with bright red blood per rectum.

4.  Entitlement to service connection for eczematous dyshidrosis of the hands.

5.  Entitlement to service connection for residuals of a right wrist fracture.

6.  Entitlement to service connection for Osgood Schlatter disease of the bilateral knees.

7.  Entitlement to service connection for residuals of an injury to the bilateral ankles.

8.  Entitlement to service connection for a left foot injury.

9.  Entitlement to service connection for bilateral hearing loss.  

10.  Entitlement to service connection for residuals of a right foot injury with arthritis of the great toe, to include residuals of trauma of the right great toe.  

11.  Entitlement to service connection for a left wrist disorder.

12.  Entitlement to service connection for residuals of a right shoulder injury.  

13.  Entitlement to service connection for residuals of an injury to the bilateral knees.

14.  Entitlement to service connection for cervical dystonia as a result of spinal cord contusion with facial nerve trauma and left facial numbness.  

15.  Entitlement to an increased initial rating for left shoulder strain with possible acromioclavicular separation, currently evaluated as 10 percent disabling.  

16.  Entitlement to an increased initial rating for tinnitus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971 and from December 1990 to April 1991.  He also had service in the Naval Reserves from April 1986 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in May 2005 and July 2007, which denied the claims for service connection.  The May 2005 rating decision also granted service connection for tinnitus and left shoulder strain with possible acromioclavicular separation, and assigned 10 percent ratings for each effective November 15, 2004.  The RO in Denver, Colorado, currently has jurisdiction of the claims.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing is of record.  After the hearing, the Veteran submitted evidence directly to the Board, which was accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ) and, therefore, can be considered in this decision.  See 38 C.F.R. § 20.1304(c) (2011). 

The issue of entitlement to service connection for a low back disorder has been raised by the record, see VA Form 21-526 received November 2004, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral hearing loss; residuals of a right foot injury with arthritis of the great toe, to include residuals of trauma of the right great toe; a left wrist disorder; residuals of a right shoulder injury; residuals of an injury to the bilateral knees; and for cervical dystonia as a result of spinal cord contusion with facial nerve trauma and left facial numbness, as well as the issue of entitlement to an increased initial rating for left shoulder strain with possible acromioclavicular separation, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Periodontal disease, to include necrotizing gingivitis, is not a disability for compensation purposes. 

2.  On July 18, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal involving entitlement to an initial rating in excess of 10 percent for tinnitus and his appeal involving entitlement to service connection for PPD converter status/TB exposure; anal fissure with bright red blood per rectum; eczematous dyshidrosis of the hands; residuals of a right wrist fracture; Osgood Schlatter disease of the bilateral knees; residuals of an injury to the bilateral ankles; and a left foot injury.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for necrotizing gingivitis have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2011). 

2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for PPD converter status/TB exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for anal fissure with bright red blood per rectum have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

4.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for eczematous dyshidrosis of the hands have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

5.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for residuals of a right wrist fracture have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

6.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for Osgood Schlatter disease of the bilateral knees have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

7.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for residuals of an injury to the bilateral ankles have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

8.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for a left foot injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

9.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an initial rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Necrotizing gingivitis

The record shows the Veteran was treated during his first period of active service for caries and acute necrotizing ulcerative gingivitis.  See October 1968 entry on dental health record.  The Veteran was also treated for dental problems prior to his retirement from the Naval Reserves.

The Board notes that acute necrotizing ulcerative gingivitis is a form of periodontal disease.  See Dorland's Illustrated Medical Dictionary 691 (28th ed. 1994).  The Veteran has specifically sought entitlement to service connection for necrotizing gingivitis.  Service connection for periodontal disease for compensation purposes is precluded by law.  See 38 C.F.R. § 3.381.  Therefore, there is no legal basis on which the Veteran's claim can be granted.  As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, VA is not required to meet the duty to assist a claimant.  See Sabonis, 6 Vet. App. at 430 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 

Withdrawals

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  

On July 18, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal involving entitlement to an initial rating in excess of 10 percent for tinnitus and his claims for service connection for PPD converter status/TB exposure; anal fissure with bright red blood per rectum; eczematous dyshidrosis of the hands; residuals of a right wrist fracture; Osgood Schlatter disease of the bilateral knees; residuals of an injury to the bilateral ankles; and a left foot injury.  See hearing transcript.  The appellant has withdrawn his appeal concerning these claims.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning these claims and they are dismissed.


ORDER

Service connection for necrotizing gingivitis is denied.  

The issue of entitlement to service connection for PPD converter status/TB exposure is dismissed.

The issue of entitlement to service connection for anal fissure with bright red blood per rectum is dismissed.

The issue of entitlement to service connection for eczematous dyshidrosis of the hands is dismissed.

The issue of entitlement to service connection for residuals of a right wrist fracture is dismissed.

The issue of entitlement to service connection for Osgood Schlatter disease of the bilateral knees is dismissed.

The issue of entitlement to service connection for residuals of an injury to the bilateral ankles is dismissed.

The issue of entitlement to service connection for a left foot injury is dismissed.

The issue of entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.


REMAND

The Board finds that additional development is necessary before it can adjudicate the remaining claims.  

The Veteran seeks entitlement to service connection for bilateral hearing loss; residuals of a right foot injury with arthritis of the great toe, to include residuals of trauma of the right great toe; a left wrist disorder; residuals of a right shoulder injury; residuals of an injury to the bilateral knees; and cervical dystonia as a result of spinal cord contusion with facial nerve trauma and left facial numbness.  

Service treatment records from his first period of active service reveal that at the time of his March 1967 enlistment examination, the Veteran exhibited bilateral hearing loss pursuant to VA regulations.  See 38 C.F.R. § 3.385.  Pain on occasion and limitation of the left wrist, as well as a left wrist sprain, were also noted by the examiner.  The Veteran was assigned a physical profile of U2 and H2 for upper extremity and hearing and ear impairment, respectively, under the PULHES system.  See reports of medical examination and history; see also Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  At the time of his separation examination in September 1971, the Veteran was found to have mild high frequency hearing loss that existed prior to enlistment (EPTE) and was not considered disabling (NCD).  See report of medical examination.  

Service treatment records from the Veteran's service in the Naval Reserves, to include his second period of active duty, reveal that he noted problems involving his hearing acuity, bilateral knees, left wrist, right shoulder (AC joint), and right foot, as well as problems related to decreased sensation in his face and central spinal cord trauma.  See reports of medical history and examination dated between January 1986 and January 2005.  

Review of the claims folder reveals that the Veteran was afforded a VA audio examination in April 2005.  It was the examiner's opinion that due to the fact that the Veteran entered the military with a hearing loss, it is not at least as likely as not that the hearing loss is related to his time in the military.  This opinion is inadequate as it does not consider whether the pre-existing bilateral hearing loss was aggravated by service.  The Veteran was also provided a VA joints examination in April 2005, at which time he reported problems involving his bilateral shoulders.  The examiner obtained an x-ray of the Veteran's left shoulder and provided a diagnosis related to his complaints, but did not address the complaints related to the Veteran's right shoulder.  These problems must be rectified on remand.  The Veteran should also be afforded appropriate VA examinations in connection with his claims involving his bilateral knees, left wrist, right shoulder, and right foot.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's claim for service connection for cervical dystonia as a result of spinal cord contusion with facial nerve trauma and left facial numbness is based on his assertion that these conditions resulted from a motor vehicle accident that occurred on July 26, 1986 when he was traveling in his privately owned vehicle (POV) between Buckley Air Force Base and Lowery Air Force Base while on Reserve duty.  See e.g., VA Form 21-4142 received October 2009.  Review of a record obtained from the Navy Personnel Command reveals that the Veteran had 60 days of inactive duty between June 27, 1986 and June 26, 1987.  He did not have any active duty, active duty for training, or annual training during this timeframe.  See Statement of Service for Navy Reserve Retirement.  On remand, the RO/AMC must determine whether the Veteran was on inactive duty for training (INACDUTRA) on July 26, 1986.  If the RO/AMC determines that the Veteran was on INACDUTRA at the time of the motor vehicle accident, an appropriate VA examination must be obtained.  Id.  

The Veteran's service-connected left shoulder was last examined more than six years ago in April 2005.  When a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In light of the foregoing, the Board finds that the Veteran should be afforded a contemporaneous VA examination for the purpose of ascertaining the current severity of his service-connected left shoulder strain with possible acromioclavicular separation. 

It does not appear that the Veteran's complete treatment records from the Eastern Colorado Healthcare System have been obtained.  Although the RO did obtain records from this facility in February 2005 that were dated between October 1999 and October 2000, the claims folder contains treatment records from facilities under this system dated between January 2008 and September 2008, and April 2010 and July 2011, which were submitted by the Veteran.  On remand, the RO/AMC must make efforts to obtain the Veteran's complete records.  This is especially important given the fact that the Veteran indicates he received treatment at the Denver VA Medical Center between 1971 and 2011 for all his disorders, see March 2011 VA Form 21-4142, and VA treatment records submitted by the Veteran reveal that x-rays of his right shoulder, right toe and left wrist were ordered in June 2011.  

Following the certification of his claims to the Board, the Veteran submitted a VA Form 21-4142 in March 2011.  As the claims are being remanded, the RO/AMC must make arrangements to obtain records from the private medical providers listed by the Veteran on this form, to include getting an updated consent form.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Navy Personnel Command, and/or any other appropriate agency, to determine whether the Veteran was on inactive duty for training on July 26, 1987.  Document all efforts made in this regard. 

2.  Obtain the Veteran's complete VA treatment records from the Eastern Colorado Healthcare System, dated since 1971.  If any of these records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts made in this regard. 

3.  Make arrangements to obtain private treatment records from the providers listed in the March 2011 VA Form 21-4142, to include getting an updated consent form from the Veteran.  

4.  If it is determined that the Veteran was on inactive duty for training on July 26, 1987, schedule him for an appropriate VA examination to determine whether he has any residuals (to include cervical dystonia as a result of spinal cord contusion with facial nerve trauma and left facial numbness) as a result of the motor vehicle accident that occurred on this date.  

5.  Schedule the Veteran for a VA examination of his right foot/toe, right shoulder, left wrist and bilateral knees, preferably by an orthopedist.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be conducted. 

The examiner should identify all current disorders of the right foot/toe, right shoulder and bilateral knees (other than Osgood-Schlatter disease) and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current right foot/toe, right shoulder and/or bilateral knee disorder (other than Osgood-Schlatter disease) had its onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's complaints of continuity of symptomatology since service.

The examiner should identify all disorders of the left wrist and provide an opinion as to whether the disability had its clinical onset prior to service (from September 1967 to September 1971), during military service (from September 1967 to September 1971 and/or December 1990 to April 1991), or after service.  

If any left wrist disorder pre-existed active service from September 1967 to September 1971, the examiner should provide an opinion as to whether there is any factual evidence that supports a conclusion that it underwent an identifiable permanent increase in severity which was beyond its natural progression during military service from September 1967 to September 1971.  

If any left wrist disorder had its clinical onset after active service, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disability is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's complaints of continuity of symptomatology since service.

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

6.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his left shoulder disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including range of motion studies, should be performed.  

The examiner should identify all residuals attributable to the Veteran's service-connected left shoulder disability.

The examiner should express the findings of range of motion studies in degrees and in relation to normal range of motion, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  In doing so, the examiner must report the extent of the Veteran's pain-free range of motion.  To the extent possible, the examiner should also express any functional loss in terms of additional degrees of limited motion of the affected joint.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

7.  Obtain an opinion regarding whether the bilateral hearing loss that pre-existed the Veteran's first period of active service from September 1967 to September 1971 underwent an identifiable permanent increase in severity which was beyond its natural progression during military service, to include his second period of active duty from December 1990 to April 1991.  A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

8.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

9.  Finally, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


